Mobley, Chief Justice.
This appeal is from the denial of relief under a habeas corpus petition brought by the appellant in Butts Superior Court. The sole enumeration of error is refusal of the grant of a writ of habeas corpus prayed for by the appellant. The appellant’s contention is that he was denied effective assistance of counsel in violation of the Constitutions of Georgia and the United States.
The trial judge in his judgment made findings of fact to the effect that he heard testimony from the appellant and his trial counsel, Doyle Brown; that Mr. Brown testified about the investigation made by him and the trial tactics employed in the trial of the case; and the court found that counsel Brown very capably and ably represented the appellant.
The record shows that the appellant’s counsel is a practicing attorney in Marietta, Georgia, was admitted to the Bar on December 3, 1962, opened his law office on January 13, 1963, and has been engaged in the practice of law constantly since that time. He does a general practice, criminal and civil, and about one-half of it is criminal. His investigation of the case and conduct of the trial of the case refute the contention that the appellant was *846denied effective assistance of counsel. There is no merit in this appeal.
Submitted November 14, 1972
Decided December 4, 1972.
Bennett, Pedrick & Bennett, E. Kontz Bennett, Jr., for appellant.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Assistant Attorneys General, for appellee.

Judgment affirmed.


All the Justices concur.